Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael T. Cleary appeals from the district court’s order upholding the bankruptcy court’s orders reopening the adversary proceeding to allow additional evidence and determining that two debts that Cleary owed to Timothy and Lisa Limber-ger were non-dischargeable in Cleary’s bankruptcy proceeding. We have reviewed the record and the briefs filed on appeal, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Limberger v. Cleary, No. 1:13-cv-01047-WMN, 2013 WL 6713188 (D.Md. Dec. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.